*617MEMORANDUM2
Gerardo De Jesus Sanchez-Alcaide, Soledad Ramirez-De La Torre, Gerardo de Jesus Sanchez-Ramirez and Gabriel Soledad Sanchez-Ramirez (“Petitioners”) petition for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 18, 1999. Petitioners were served with an order to show cause (“OSC”) on November 12, 1996, — less than seven years after Petitioners entered the United States on or about December 1989. At a hearing on December 16, 1997, the Immigration Judge (“IJ”) denied Petitioners’ application for suspension of deportation because they had failed to meet the continuous physical presence requirement before being served with the OSC and thus were statutorily ineligible for suspension. On appeal, the BIA affirmed.
Petitioners contend that they were eligible for suspension of deportation and challenge the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”)— bars such relief in their case. Petitioners’ arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 248 F.3d 510 (9th Cir.2001). We do not consider Petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir. 2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahona-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.